DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks with respect to claim(s) 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, for which Claims 3-5 are dependent, teaches a limitation: “the first portion of the surface is covered by the tip portion of the wraparound portion of the underlyinq metal layer, the second portion of the surface is covered by the tip portion of the wraparound portion of the intermediate metal layer, the tip angle α is 20° or smaller larger, the tip anqle β is 20° or smaller, and the tip angle β is 3°or larger” that is not taught in the prior art of record and upon further search, examiner did not find prior art that would disclose the above limitations.
Claim 6, for which Claims 7-8 depends, teaches a limitation: “a value obtained by subtracting the tip angle α from the tip angle β is 10° or smaller” that is not taught in the prior art of record and upon further search, examiner did not find prior art that would disclose the above limitations.
Mikio (KR20160033032) is the closest prior art of record.
Regarding Claim 6, Mikio teaches, in Fig. 1, Fig. 5 and Fig. 7,3 a ceramic electronic component comprising: external electrodes (20, 20s) having conductive resin layers (23) thereinside on respective two ends opposed to each other in a rectangular parallelepiped ceramic component body (Fig. 5), wherein when an opposing direction of two faces opposed to each other in the ceramic component body is defined as a first direction, an opposing direction of other two faces opposed to each other is defined as a second direction, an opposing direction of the remaining other two faces opposed to each other is defined as a third direction, and dimensions along respective directions are defined as a first direction dimension, a second direction dimension, and a third direction dimension respectively (X,Y,Z, Fig. 5, Fig. 7), each of the external electrodes includes an underlying metal layer (21) having an end face portion (20) covering each end face in the first direction of the ceramic component body and a wraparound portion (20s) covering respective parts of the remaining four faces around the each end face that are continuously formed (Fig. 1); an intermediate metal layer (22) having an end face portion (20) covering each end face portion of the underlying metal layer (21) and a wraparound portion (20s) covering each wraparound portion of the underlying metal layer that are continuously formed (Fig. 5); a conductive resin layer (23) having an end face portion (20) covering each end face portion of the intermediate metal layer and a wraparound portion (20s) covering each wraparound portion of the intermediate metal layer that are continuously formed (Fig. 5); an external metal layer (24) having an end face portion (20) covering each end face portion of the conductive resin layer and a wraparound portion (20s) covering each wraparound portion of the conductive resin layer that are continuously formed, and on at least a mounting side part of the wraparound portion (20s, Fig. 7) of the underlying metal layer and on at least a mounting side part of the wraparound portion (20s, Fig. 7) of the intermediate metal layer, a tip portion of the wraparound portion of the underlying metal layer is covered by a tip portion of the wraparound portion of the intermediate metal layer (Fig. 7), a tip angle α (see alpha below) between an outer face of the tip portion of the wraparound portion of the underlying metal layer and a surface of the ceramic component body is smaller (see below image) than a tip angle β (see beta) between an outer face of the tip portion of the wraparound portion of the intermediate metal layer and the surface of the ceramic component body (Fig. 7-modified).
[AltContent: textbox (beta)][AltContent: arc][AltContent: connector][AltContent: textbox (alpha)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    628
    1019
    media_image1.png
    Greyscale

Mikio does not disclose the above allowable limitations. 
Similar reasoning can be made for Claim 1.

Claim Objections
Claims 11, 14, and 21 are objected to because of the following informalities:
The dependencies for these claims {11, 14, 21} refer back to the independent claims {1, 6, 15} which does not, as examiner believes, provide support for the “plurality of dielectric layers” which are mentioned in the other claims {(9,10), (12,13), (19,20)}. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 16 recites the broad recitation “a tip angle α between an outer face of the tip portion of the wraparound portion of the underlying metal layer and a surface of the ceramic component body is smaller than a tip angle β  between an outer face of the tip portion of the wraparound portion of the intermediate metal layer and the surface of the ceramic component body” (see claim 15) , and the claim also recites “the tip angle α is 3° or larger, and the tip angle β is 1° or larger” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because the two limitations seems to contradict each other when tip angle β is 1-3°. 
 Examiner recommends amending Claim 15 or Claim 16 to add that “alpha and beta are both 20 degrees or smaller, and beta is larger than 3 degrees”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (a tip angle Y) which was not described in the specification of {priority document, parent application, current application} in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification and drawings as filed does not describe or provide support for the “tip angle Y.” This application is filed as an continuation, which relies exclusively on the previously filed specification, so this new introduction, after a filed non-final, of “a tip angle Y” is not valid.  
Examiner recommends canceling Claims 15-21. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikio (KR20160033032).
Regarding Claim 1, Mikio teaches, in Fig. 1, Fig. 5 and Fig. 7,3 a ceramic electronic component comprising: external electrodes (20, 20s) having conductive resin layers (23) thereinside on respective two ends opposed to each other in a rectangular parallelepiped ceramic component body (Fig. 5), wherein when an opposing direction of two faces opposed to each other in the ceramic component body is defined as a first direction, an opposing direction of other two faces opposed to each other is defined as a second direction, an opposing direction of the remaining other two faces opposed to each other is defined as a third direction, and dimensions along respective directions are defined as a first direction dimension, a second direction dimension, and a third direction dimension respectively (X,Y,Z, Fig. 5, Fig. 7), each of the external electrodes includes an underlying metal layer (21) having an end face portion (20) covering each end face in the first direction of the ceramic component body and a wraparound portion (20s) covering respective parts of the remaining four faces around the each end face that are continuously formed (Fig. 1); an intermediate metal layer (22) having an end face portion (20) covering each end face portion of the underlying metal layer (21) and a wraparound portion (20s) covering each wraparound portion of the underlying metal layer that are continuously formed (Fig. 5); a conductive resin layer (23) having an end face portion (20) covering each end face portion of the intermediate metal layer and a wraparound portion (20s) covering each wraparound portion of the intermediate metal layer that are continuously formed (Fig. 5); an external metal layer (24) having an end face portion (20) covering each end face portion of the conductive resin layer and a wraparound portion (20s) covering each wraparound portion of the conductive resin layer that are continuously formed, and on at least a mounting side part of the wraparound portion (20s, Fig. 7) of the underlying metal layer and on at least a mounting side part of the wraparound portion (20s, Fig. 7) of the intermediate metal layer, a tip portion of the wraparound portion of the underlying metal layer is covered by a tip portion of the wraparound portion of the intermediate metal layer (Fig. 7), a tip angle α (see alpha below) between an outer face of the tip portion of the wraparound portion of the underlying metal layer and a surface of the ceramic component body is smaller (see below image) than a tip angle β (see beta) between an outer face of the tip portion of the wraparound portion of the intermediate metal layer and the surface of the ceramic component body (Fig. 7-modified), and a tip angle y (Y) between an outer surface of a tip portion of the wraparound portion of the conductive resin layer and the surface of the ceramic part body is greater than the tip angle β (see below image).
[AltContent: textbox (Y)][AltContent: connector][AltContent: textbox (beta)][AltContent: connector][AltContent: arc][AltContent: textbox (alpha)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    628
    1019
    media_image1.png
    Greyscale

Regarding Claim 17. Mikio teaches the ceramic electronic component according to claim 5, wherein the underlying metal layer is formed by applying and baking a metal paste (Fig. 5 description section, [KR- [0030])), the intermediate metal layer is formed by a wet or dry plating method (Fig. 5 description section, [KR-[0031]), the conductive resin layer is formed by applying and thermally curing a conductive resin (Fig. 5 description section, [KR-[0034]), and the external electrode layer is formed by a wet or dry plating method (Fig. 5 description section, [KR-[0036]) (MPEP 2113).

Regarding Claim 18. Mikio teaches ceramic electronic component according to claim 15, wherein the ceramic electronic component is a multilayer ceramic capacitor (see description of embodiments).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        /BINH B TRAN/Primary Examiner, Art Unit 2848